Citation Nr: 1229268	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; O. M., Veteran's spouse


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to March 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing before the Board.  The requested hearing was conducted in January 2010 in St. Petersburg, Florida, by the undersigned Veterans Law Judge (VLJ). 

In February 2012, the RO granted the Veteran's appeal for an increased disability rating.  Subsequently, the Veteran's service connected hypothyroidism was increased to 30 percent, effective October 11, 2006.  However, because the maximum benefit was not granted for these disorders, the issue of entitlement to a higher evaluation for service connected hypothyroidism remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2010 the Board remanded the matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A subsequent March 2011 rating decision from the AMC granted service connection for the Veteran's hypertension and assigned an initial 0 percent rating for the disability, retroactively effective from October 11, 2006, the date of receipt of the Veteran's claim for service connection.  The March 2011 rating decision also granted service connection for the Veteran's coronary artery disease and assigned an initial 60 percent rating for the disability, retroactively effective from October 11, 2006.  This resolved the Veteran's appeal.  However, in April 2011, the Veteran's representative filed a Notice of Disagreement (NOD) with the initial ratings assigned for the hypertension and the coronary artery disease.  Therefore, in May 2011, the Board remanded these issues to the RO for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2012, an SOC was issued.  As of this date, a substantial appeal has not been filed on these issues and therefore, is not on appeal before the Board. 

In May 2011, the Board also determined a claim for TDIU arose.  This claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In February 2012, the RO granted the TDIU.  This constitutes a full grant of the claim and therefore, no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence shows that the Veteran's service connected hypothyroidism only requires continuous medication for control and is not manifested by muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, DC 7903 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, notice letters sent to the Veteran in October 2006 and August 2011 provided the Veteran with the requisite notice.  While all of the notice was not provided to the Veteran prior to the initial adjudication of her claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. Further, the Veteran's Virtual VA electronic file has been reviewed and no additional relevant evidence has been associated therewith.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board also notes that the Veteran and her representative indicated that she would be submitting pertinent medical evidence at the time of the January 2010 Board hearing.  The record was held open for 30 days but no additional medical were received.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  All known and available record relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in April 2007 and September 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder hypothyroidism since she was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, the Board finds there has been substantial compliance with its April 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  

The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records and scheduled the Veteran for new examinations.  The AMC later issued a supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the claimant the right to compliance with its remand orders). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

For historical purposes, in April 1947, the Veteran was initially granted service connection for hypothyroidism at 10 percent disability, effective December 27, 1946.  Her 10 percent rating was reduced to a noncompensable rating effective July 8, 1952.  In March 2002, the RO increased her disability rating to 10 percent, effective September 26, 2001.  The Veteran did not appeal.  In October 2006, the Veteran submitted a claim for an increased rating and a June 2006 rating decision continued the 10 percent disability rating.  The Veteran timely appealed and in April 2010, the Board remanded this matter for further development.  Subsequently, in February 2012, the RO granted the Veteran's appeal and increased her rating to 30 percent, effective October 11, 2006.  The Veteran and her representative argue the current disability rating does not accurately reflect the current severity of her condition.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

As noted above , the Veteran's service-connected hypothyroidism currently is evaluated as 30 percent disabling effective October 11, 2006, under 38 C.F.R. § 4.119, DC 7903. See 38 C.F.R. § 4.119, DC 7903 (2011).  

DC 7903 provides a 10 percent rating for hypothyroidism with fatigability or where continuous medication is required for control.  A 30 percent rating is assigned for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A maximum 100 percent rating is assigned for hypothyroidism with cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  See 38 C.F.R. § 4.119, DC 7903.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating greater than 30 percent for hypothyroidism.  The Veteran has contended in lay statements and Board hearing testimony that her service connected hypothyroidism is more disabling than currently evaluated.  The competent evidence does not support these assertions, however.  The evidence also does not show that the Veteran's service connected hypothyroidism was manifested by muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain, or cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness (i.e., a 60 or 100 percent rating under DC 7903) such that a disability rating greater than 30 percent is warranted at any time during the appeal period.  See 38 C.F.R. § 4.119, DC 7903. 

The competent evidence suggests instead that the Veteran's service connected hypothyroidism has been manifested by minimally disabling symptoms (as seen on VA examinations in April 2007 and September 2011) throughout the appeal period.  In the April 2007 VA examination, the Veteran had fatigability but was mentally intact with no neurological or cardiovascular symptoms.  She was not cold or heat intolerance and her weight was stable. 

Furthermore, the VA examiner specifically opined in September 2011 that the Veteran had stable thyroid function on thyroid hormone replacement.  The Veteran stated she had fatigue and brittle hair.  She also reported angina-like chest pain and dyspnea with mild physical activity.  A physical examination revealed normal thyroid size with no nodules.  Muscle strength was normal and no other signs of thyroid disease were present.  There was no evidence of anemia, congestive heart failure, or pulmonary hypertension.  In addition, there were no neurologic or psychiatric symptoms, and no eyes, neck, muscle, or gastrointestinal symptoms attributed to her hypothyroidism.  

The remaining evidence of record (VA outpatient treatment records) also indicates that the Veteran continued to take medication for her hypothyroidism throughout the appeal period.  There is no evidence that the Veteran experienced muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain, or cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute), and sleepiness (i.e., a 60 or 100 percent rating under DC 7903) as a result of her service connected hypothyroidism such that a disability rating greater than 30 percent is warranted at any time during the pendency of this appeal.  Id.  As outlined above, the competent evidence suggests that the thyroid medication prescribed to treat the Veteran's service connected hypothyroidism has controlled her symptoms. 

The Veteran also has complained of a variety of the symptoms listed in the diagnostic criteria for higher disability ratings than 30 percent in DC 7903.  See 38 C.F.R. § 4.119, DC 7903.  The competent evidence also does not support these assertions.  The Veteran finally has not identified or submitted any competent evidence which demonstrates that her service connected hypothyroidism has worsened such that a disability rating greater than 30 percent is warranted at any time during the pendency of this appeal.  Thus, the Board finds that the criteria for a disability rating greater than 30 percent for service connected hypothyroidism are not met.

Extraschedular

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service connected hypothyroidism are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe her disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a disability rating greater than 30 percent for hypothyroidism is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


